Citation Nr: 0912039	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army Transportation 
Corps from November 1944 to February 1945, the United States 
Coast Guard Merchant Marines from July 1945 to August 1945, 
and the Army from June 1946 to January 1947 and from July 
1948 to July 1949.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Veteran and his wife testified at a video teleconference 
hearing before a Decision Review Officer (DRO) in November 
2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested primarily 
by difficulty sleeping, nightmares, intrusive thoughts, 
depression, social isolation, irritability, exaggerated 
startle response, difficulty concentrating, anxiety, and 
paranoia.  The evidence did not show that the Veteran's PTSD 
caused occupational and social impairment with deficiencies 
in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, a letter dated in March 2004, prior to the rating 
decision, informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran.

The Board is aware of the Court of Appeals for Veterans 
Claims decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, a letter dated in June 2008 
adequately informed the Veteran how VA assigns a disability 
rating and an effective date therefore, and the Veteran's 
claim was subsequently readjudicated in a Supplemental 
Statement of the Case (SSOC) dated in August 2008.  

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  
In any event, a June 2008 letter provided the Veteran with 
the notice required by Vazquez-Flores, and his claim was 
subsequently readjudicated in the August 2008 SSOC.

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, service 
personnel records, and lay statements and private medical 
records that were submitted by the Veteran.  Two VA 
examinations were provided in connection with this claim.  
Additionally, the Veteran and his wife testified at a video 
teleconference hearing before a DRO at the RO in November 
2008.  Although the Veteran stated that he received treatment 
for psychiatric difficulties in the 1950s, including while he 
was incarcerated at federal facilities, in this case service 
connection was granted already and these records are not 
relevant to the severity of the Veteran's disability during 
the period of this appeal.  The Board therefore finds that 
the VA satisfied its duty to assist.   

II.  Increased Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, where appropriate 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the claim and 
appellate process. See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Facts

The Veteran was examined by VA in connection with this claim 
on two occasions.  The first examination was in March 2006.  
At that time, the Veteran stated that he had fears of being 
trapped in enclosed spaces and of being attacked.  He 
reported startle reactions, avoiding crowds, flashbacks, and 
nightmares.  The Veteran also reported feeling irritable and 
stated that he was easily angered.  The Veteran reported that 
he was married to his present spouse for 36 years; he 
characterized the marriage as qualitatively fair overall, but 
somewhat rough since his retirement in or around 1995.  The 
examiner noted that the Veteran did not do much at home, but 
that he seemed to be somewhat encouraged to pursue further 
daily routine activities in a structured set.  The examiner's 
impression was that the Veteran did not have severely 
impaired social functioning, although he disliked mingling 
with people. 

Upon examination, the Veteran was alert, oriented, coherent, 
relevant, and cooperative.  The examiner noted that the 
Veteran did not exhibit any unusual or bizarre behaviors.  
The Veteran did not seem to have any overt memory deficit.  
There was no evidence of a thought disorder or of psychotic 
or manic symptoms.  The Veteran's mood was initially 
irritable and anxious, but improved during the course of the 
interview, and his affect was appropriate.  His insight was 
fair and his judgment was not grossly impaired.  The examiner 
further noted that the Veteran was quite spontaneous and did 
not display any acute anxiety during the interview.  The 
examiner assigned a global assessment of functioning score of 
55-60.  A GAF of 51-60 is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

The Veteran was reexamined in August 2008.  At that time, the 
Veteran reported that he would awaken due to nightmares and 
had difficulty falling back asleep, which caused him to feel 
exhausted during the day.  He reported that he had little to 
no social interaction with people other than his family 
members.  However, he described his relationship with his 
wife and children as close, except with respect to one of his 
sons whom the Veteran stated had a drug problem.  The Veteran 
also reported symptoms including intrusive thoughts, efforts 
to avoid reminders of the traumatic events that he 
experienced, exaggerated startle response, irritability, 
difficulty concentrating, and feelings of detachment from 
others.  The examiner assessed these symptoms as being mild 
to moderate in nature.  The Veteran did not report any 
suicidal or homicidal thoughts.  He did not report any panic 
attacks or episodes of violence.  There was no evidence of 
obsessive, ritualistic, or inappropriate behaviors.  The 
Veteran was oriented times three.  His mood was depressed and 
anxious, and his affect was constricted.  There was no 
evidence of hallucinations.  However, the Veteran did express 
delusions, including fears that VA was trying to kill him 
with medications.  He also exhibited a constant preoccupation 
with the idea that his wife was unfaithful.  The examiner 
stated that the Veteran's PTSD did not create an inability to 
maintain minimal personal hygiene or cause problems with 
activities of daily living.  The examiner assigned a GAF of 
55.

In addition to the above examinations, the Veteran was 
treated at VA with respect to his psychiatric difficulties 
since approximately October 2002.  The Veteran was initially 
prescribed Celexa (citalopram hydrobromide) and trazadone; 
more recently, he was also prescribed Wellbutrin 
(buproprion).  The Veteran's treatment records reflect 
symptoms that are generally consistent with those reported at 
the two VA examinations.  He complained of nightmares, 
intrusive memories and flashbacks, being easily startled, 
intermittent feelings of depression, and low energy.  He at 
times reported increased stress due to issues involving his 
children, such as when his teenaged daughter damaged a car in 
a motor vehicle accident, as well as stress related to health 
concerns and aging, especially as related to the large age 
difference between the Veteran and his spouse and concerns 
about loss of independence and burdening his family.  He also 
experienced temporary exacerbations of his symptoms after the 
deaths of two of his siblings in or around September 2006 and 
after being involved in a motor vehicle accident in or around 
June 2008.  The Veteran occasionally reported having thoughts 
that he would be better off dead, but consistently denied 
having any suicidal intent or plan and was never deemed to be 
a danger to himself or others.  The Veteran did express some 
concerns about forgetfulness in late 2006; and the 
possibility of cognitive decline was noted by his treating 
mental health providers beginning in 2007.  However, there 
was no finding that the Veteran's cognitive difficulties were 
caused by the Veteran's PTSD or his depression in his 
treatment records.  

During the course of the Veteran's treatment, he was fairly 
consistently assigned GAF scores ranging from 50 (generally 
denoting the high end of the range of symptoms or impairments 
that are deemed serious in nature) to 65 (generally denoting 
some mild symptoms).  The exception was September 2006, when 
the Veteran experienced a temporary exacerbation of his 
symptoms due to bereavement from the deaths of two of his 
siblings; at that time, his GAF was estimated to be in the 
"45-50" range.  

The Veteran and his spouse testified at a video 
teleconference hearing before a DRO in November 2008.  At 
that time, the Veteran reported feeling depressed and having 
flashbacks which got worse after he was in a car accident.  
He stated that he loses his temper a lot, and lately he has 
felt uninterested in activities.  Sometimes he feels like 
"[he] just want[s] to do away with [him]self and forget."  
He is frequently bothered by sudden noises or actions.  The 
Veteran's wife reported that the Veteran's nightmares were 
increasingly severe, and that the Veteran shouts and flails 
around in his sleep.  The Veteran's wife also reported that 
the Veteran 's forgetfulness was increasingly hard to deal 
with, and that he developed an aversion to showering, 
shaving, or wearing clean clothing.  

The Veteran also submitted letters from his wife and two of 
his children.  In an undated letter, the Veteran's daughter 
stated that the Veteran gets angry easily, and that she is 
now afraid to bring her children to see him. In a July 2008 
letter, she stated that her father's symptoms recently got 
worse; he lost interest in activities that he used to enjoy 
and sometimes says he thinks of death.  In an undated letter, 
the Veteran's son stated that the Veteran exhibits mood 
swings and is often depressed, paranoid, or angry.  In a 
March 2006 letter, the Veteran's wife stated that she sleeps 
in a separate room because of the Veteran's nightmares.  In a 
December 2006 letter, the Veteran's wife stated that she was 
having an increasingly difficult time caring for the Veteran 
since his stroke in November 2006.  In her letters, the 
Veteran's wife also discussed the cognitive difficulties and 
problems with personal hygiene that she later testified about 
at the November 2008 hearing.  

The Veteran also submitted a letter dated July 2008 from a 
private physician whom the Veteran described as his family 
physician.  The private physician stated that the Veteran has 
PTSD, chronic depression, paranoia, and social withdrawal and 
is unable to work.

	B.  Analysis

The Veteran's PTSD symptoms were not shown to cause 
occupational and social impairment with deficiencies in most 
areas.  There is no evidence that the Veteran's PTSD caused 
symptoms such as obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; difficulty adapting to stressful 
circumstances; or an inability to establish or maintain 
effective relationships.  While the Veteran has, at times, 
expressed feeling like he would be better off dead, there is 
no evidence that he ever had any suicidal intent or plan, and 
he has never been deemed a danger to himself or others.  
While the Veteran's VA treatment records document episodic 
periods of increased depression with loss of interest in 
activities, they do not document near continuous depression 
affecting the Veteran's ability to function.  While the 
Veteran's daughter stated in an undated letter that the 
Veteran's increased anger concerns her, there is no evidence 
that the Veteran's anger has led to episodes of physical 
violence.  Moreover, while the Veteran expressed some 
paranoid delusions at the August 2008 VA examination, the 
examiner nonetheless determined that the Veteran's PTSD 
symptoms, overall, were mild to moderate in nature and 
assigned a GAF of 55, which generally denotes moderate 
impairment. 

As noted previously, the examiner's assessment of the 
Veteran's functioning was generally consistent with what was 
reported in his VA treatment records.  For example, an August 
2008 treatment record from the Veteran's treating 
psychiatrist likewise assigned a GAF of 55; the 
psychiatrist's diagnostic impression at that time was "major 
depressive disorder/mild posttraumatic stress disorder with 
some recent restirring due to family stress."  Similarly, a 
June 2008 treatment record also assigned a GAF of 55, and 
noted that Veteran had "some depression and feelings of 
helplessness" although he was smiling more readily than on 
prior occasions.  

The Board acknowledges that the Veteran submitted a letter 
from his family physician stating that the Veteran has 
several psychiatric disabilities and is currently unable to 
work.  The letter does not describe any of the symptoms of 
the Veteran's service-connected psychological difficulties, 
nor does it describe how they affect the Veteran's functional 
abilities.  Rather, it merely states a bare conclusion that 
the Veteran is unable to work.  Evidence does not otherwise 
show that he is unable to work secondary to PTSD.

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a private 
medical opinion merely because the private physician did not 
review the claims file, the Board may examine the factual 
foundation of a medical opinion, including whether the 
physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion that a particular event "may" have led to the 
Veteran's disability is too speculative to establish a causal 
relationship)).  

Applying the above principles, the Board finds that the bare 
conclusion expressed by the Veteran's family physician does 
not demonstrate that the Veteran's symptoms warrant a higher 
disability rating.  The Veteran was examined twice by VA, 
and, upon both examinations, the Veteran's PTSD symptoms were 
assessed to result in only moderate impairments of his 
functioning.  Similarly, the Veteran has been regularly 
treated by VA mental health providers since approximately 
October 2002.  These treatment records document that the 
Veteran's PTSD and depression symptoms caused moderate 
impairment consistent with the currently assigned 50 percent 
rating. 
 
The Board also acknowledges that the Veteran and his wife 
have observed that, since late 2006, the Veteran has been 
increasingly forgetful and had difficulty maintaining 
personal hygiene.  Hearing testimony and letters from the 
Veteran's wife stated that the Veteran prefers to wear dirty 
pants, that his wife has difficulty getting him to shower, 
and that he gets angry if she tries to get him to wear clean 
clothing.  The Veteran's treatment records from 2007 and 2008 
also note the possibility that the Veteran is developing some 
cognitive deficiencies.  A May 2008 treatment note suggests 
that further assessment is necessary to determine whether the 
Veteran is showing signs of early dementia.  The evidence 
does not show that these symptoms were caused by the 
Veteran's service connected disabilities.  Notably, while the 
Veteran's wife reported that the Veteran had these symptoms 
since late 2006, the report of examination dated in August 
2008 specifically stated that the Veteran's PTSD did not 
cause problems with the Veteran's activities of daily living 
or his ability to maintain minimum personal hygiene.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post traumatic stress disorder 
(PTSD) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


